 1   Troy D. Monge, Esq.
     Law Offices of Martin Taller, APC
 2   2300 E. Katella Ave, Suite 440
 3   ANAHEIM, CALIFORNIA 92806
     TELEPHONE (714) 385-8100
 4
     FACSIMILE (714) 385-8123
 5   troymonge@hotmail.com
 6
     Attorney Bar #217035
 7   Attorneys for Sandra Booker
 8
                           UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
     SANDRA BOOKER,                           )   No. 2:19-cv-01410-AS
11
                                              )
12           Plaintiff,                       )   [PROPOSED] ORDER AWARDING
13                                            )   EQUAL ACCESS TO JUSTICE
                    v.                        )   ACT ATTORNEY FEES AND
14                                            )   COSTS
15   ANDREW SAUL,                             )
     Commissioner of Social Security,         )
16
                                              )
17           Defendant.                       )
18                                            )

19           Based upon the parties’ Stipulation for Award and Payment of Attorney

20   Fees:

21           IT IS ORDERED that the Commissioner shall pay attorney fees and

22   expenses the amount of THREE THOUSAND FIFTY-SEVEN DOLLARS and

23   TWENTY-FIVE CENTS ($3,057.25), and costs under 28 U.S.C. § 1920 in the

24   amount of FOUR HUNDRED DOLLARS ($400.00), as authorized by 28 U.S.C.

25   §§ 2412(d), 1920, subject to the terms of the above-referenced Stipulation.

26
     Dated: February 21, 2020                        /s/
                                         _______________________________
27                                       THE HONORABLE ALKA SAGAR
28                                       UNITED STATES MAGISTRATE JUDGE



                                              1
